In the Supreme Court of Georgia



                                     Decided: November 2, 2021


               S21G0429. GEORGE v. THE STATE.


     BOGGS, Presiding Justice.

     After a 2018 jury trial, Harold William George was convicted

of two counts of child molestation and related offenses. He appealed

to the Georgia Court of Appeals, which affirmed his convictions in

an unpublished opinion. See George v. State, 357 Ga. App. XXIV

(Case No. A20A0993, decided Oct. 23, 2020). In addressing one of

George’s four enumerations of error, the Court of Appeals rejected

his argument that the search of his home exceeded the scope of the

relevant search warrant, agreeing with the trial court that “[t]he

police officers were not compelled to overlook relevant evidence

simply because it was not specifically listed in the search warrant.”

(Citations and punctuation omitted.) Id., slip op. at 8 (1) (b). Both

the trial court and the Court of Appeals cited Walsh v. State, 236 Ga.
App. 558, 560 (1) (b) (512 SE2d 408) (1999), for this proposition.

     We granted George’s petition for certiorari, posing the

following question: “Did the Court of Appeals err in affirming the

trial court’s denial of the motion to suppress as to the evidence seized

beyond the scope of the search warrant?” For the reasons discussed

below, we conclude that the Court of Appeals did err, as neither that

court nor the trial court applied the correct legal standard for a

constitutional Fourth Amendment challenge to the seizure of

evidence beyond the scope of a search warrant. We therefore vacate

the relevant part of the Court of Appeals’ judgment and remand this

case for further proceedings consistent with this opinion.

     The facts underlying this case were set forth by the Court of

Appeals as follows. George, who was a youth minister at a church in

Walton County, touched the victim’s genitals on multiple occasions

under the pretext of taking measurements of his body while

supervising a physical conditioning program. The victim, who

turned 16 during the course of the ongoing molestation, told his

mother what had occurred, and the authorities were notified. After

                                   2
a forensic interview of the victim, the lead investigator for the

Walton County Sheriff’s Office obtained a search warrant for certain

electronic devices in George’s possession.1 Notes, papers, and other

materials also were seized by the State during the search pursuant

to the warrant.

      George filed a pretrial motion to suppress, asserting, among

other things, that the seizure of non-electronic items, such as

measuring tapes, a bag, notepads, and other papers, exceeded the

scope of the search warrant. The trial court denied the motion, and

with respect to this specific assertion found that

      the items taken during the search did not exceed the scope
      of the search warrant. While the warrant specifically
      authorized certain items to be seized, the officers were
      entitled to seize other evidence, including papers not
      listed in the warrant, as they were not compelled to
      overlook relevant evidence simply because it was not
      listed in the warrant. See Walsh v. State, 236 Ga. App.
      558, at 560 (1999). The search was not unlawful just
      because the officers seized items not listed. Id. Here, the
      measuring tape[s], papers, and notepads could all be

      1 The warrant specifically described the items “to be searched for and
seized” as “[a]ny/all cellphone(s), and electronic equipment/devices including,
video recorder(s), camera(s), computer(s), laptop(s), tablet(s), any device that
is capable of recording images, and including but not limited to storage media
such as, video tape(s), disc(s), such as DVD’s & CD’s.”
                                       3
     considered relevant evidence to the officers, as the
     Affidavit for Search Warrant specifically mentioned
     Defendant measuring the victim with measuring tape
     and writing down such measurements. As such, the Court
     finds these items were not illegally seized and thus not
     suppressible in any trial of the Defendant.

     No witnesses testified at the hearing on George’s motion to

suppress, and the trial court did not conduct a hearing on George’s

motion for new trial. But “[i]n determining the legality of a search,

this Court can consider all evidence of record, including that found

in pretrial, trial and post-trial proceedings.” (Citations omitted.)

Fritzius v. State, 225 Ga. App. 642, 645 (484 SE2d 743) (1997). See

also Wright v. State, 294 Ga. 798, 802 (2) (756 SE2d 513) (2014) (In

reviewing     order   denying   motion   to   suppress   identification

testimony, “this court may consider the evidence adduced both at

the suppression hearing and at trial.” (Citation and punctuation

omitted.)).

     At trial, the lead investigator testified that she was looking for

any evidence that would support the victim’s statement, “which

would be measuring tapes, any kind of electronic devices, notes,


                                  4
measurements, anything that the child mentioned during his

forensic interview.” She took a measuring tape, a calendar, and other

papers from inside George’s briefcase or bag, as well as notepads, a

book, another measuring tape, and other items from inside several

drawers in the residence. The investigator read and examined the

contents of the various written or printed materials, including pieces

of paper “folded up and slipped into the back” of the notepads. Some

of these items contained the names of the other-acts witnesses who

testified at trial.

      At a jury trial from June 11 to 14, 2018, George was convicted

of two counts of child molestation, two counts of enticing a child for

indecent purposes, and six counts of sexual battery. He filed a

motion for new trial, asserting, among other things, that the trial

court erred in denying his motion to suppress items he contended

were outside the scope of the search warrant. The trial court

considered the motion on the briefs after the parties “agreed that a

hearing was unnecessary.” In its order denying the motion, the trial

court did not further analyze its ruling on the motion to suppress,

                                  5
but simply recited, “For the reasons stated in the Court’s previously

issued Order denying Defendant’s Motion to Suppress, Defendant’s

Motion was properly denied by the Court.”

     George appealed to the Court of Appeals, which quoted the trial

court’s order on the motion to suppress and then stated, “We agree,”

quoting the same language from Walsh. The Court of Appeals noted

that the seized evidence was relevant because “[t]he investigator

was aware of George’s modus operandi of allegedly taking muscle

measurements as a way to get access to the victim’s genitalia and

that he recorded the measurements on paper and in an electronic

device.” The court further noted, “The officers were not required to

overlook related evidence just because it was not listed in the

warrant,” citing Allison v. State, 299 Ga. App. 542, 545 (1) (683 SE2d

104) (2009).

     In effect, the Court of Appeals concluded that the State need

only show that evidence was “relevant” or “related” to the matter

under investigation to justify the seizure of evidence outside the

scope of a search warrant. But that conclusion was erroneous, as

                                  6
was the holding in Walsh, because the seizure of such evidence not

subject to any other exception to the warrant requirement must

comply with the well-established plain view doctrine.

     In describing that doctrine, the United States Supreme Court

has explained:

     It is, of course, an essential predicate to any valid
     warrantless seizure of incriminating evidence that the
     officer did not violate the Fourth Amendment in arriving
     at the place from which the evidence could be plainly
     viewed. There are, moreover, two additional conditions
     that must be satisfied to justify the warrantless seizure.
     First, not only must the item be in plain view, its
     incriminating character must also be “immediately
     apparent.” . . . Second, not only must the officer be
     lawfully located in a place from which the object can be
     plainly seen, but he or she must also have a lawful right
     of access to the object itself.

(Citations and footnote omitted.) Horton v. California, 496 U. S. 128,

136-137 (II) (110 SCt 2301, 110 LE2d 112) (1990).

     This Court, applying the plain view doctrine established in

Horton, similarly has outlined the requirements for the seizure of

evidence under that doctrine:

     For evidence to be admissible under that doctrine, the
     officer collecting the evidence must not have violated the

                                  7
     Fourth Amendment in arriving at the place from which
     he or she sees the evidence. Moreover, the incriminating
     nature of the object must be “immediately apparent.” This
     requirement means that the officer must have probable
     cause to believe that the item in question is evidence of a
     crime or is contraband.

(Citations, punctuation, and footnotes omitted.) Moss v. State, 275

Ga. 96, 104 (14) (561 SE2d 382) (2002).

     For the plain view exception to apply, the item in question

must be clearly visible, and the officer may not manipulate or

disturb it in order to acquire probable cause to believe the item is

evidence of a crime. In Arizona v. Hicks, 480 U. S. 321 (107 SCt 1149,

94 LE2d 347) (1987), the United States Supreme Court held that

moving a piece of stereo equipment to locate a serial number

constituted a new search, distinct from the initial, authorized

search, because the state conceded that the officer did not have

probable cause to believe that the equipment was stolen until he

moved it in order to locate the serial number. 480 U. S. at 326-327

(III). We noted the Hicks rule in Glenn v. State, 302 Ga. 276, 283

(IV) (806 SE2d 564) (2017), but concluded that it did not apply to the


                                  8
facts in Glenn. There, a police officer observed a cell phone in plain

view on the floor near the door of the apartment where officers were

lawfully executing a search warrant, and the officer “knew that a

phone of the same model was missing from the victim’s car, and thus

had probable cause to believe that the cell phone he saw had been

stolen from the victim and was evidence of a crime.” Id. at 283 (IV).

This probable cause made the seizure of the phone reasonable even

though it was not specifically listed in the search warrant. See id.

     We also have specifically applied the plain view standard with

respect to written materials and other documentary evidence. In

Reaves, we held that the trial court erred in stating the plain view

test as “whether the police reasonably could have believed that the

documents would aid in the prosecution of the crime under

investigation.” (Punctuation omitted). 284 Ga. at 238 (1) (b). We

pointed out that this standard “was more lenient than the proper

standard,” noting that “[i]n applying the plain view exception to

documents, the proper standard is whether the documents’

evidentiary value is immediately apparent upon a mere glance or

                                  9
cursory inspection.” (Citation omitted.) Id. See also Brown v. State,

269 Ga. 830, 831 (1) (504 SE2d 443) (1998) (plain view exception

inapplicable when incriminating character of “piece of paper”

observed by officer not “immediately apparent”).2

      We therefore conclude that the Court of Appeals’ decision in

Walsh is one of a line of that court’s cases that failed to apply the

correct plain view standard to evidence seized outside the scope of a

warrant. See, e.g., Brown v. State, 260 Ga. App. 627, 629 (1) (580

SE2d 348) (2003); Schwindler v. State, 254 Ga. App. 579, 582 (1) (563

SE2d 154) (2002), overruled on other grounds, State v. Lane, 308 Ga.

10, 25 (838 SE2d 808) (2020); McBee v. State, 228 Ga. App. 16 (491

SE2d 97) (1997). The problematic language seems to have originated

in McBee, which relied in part upon this Court’s decision in Jarvis



      2 Whether the papers that were seized from George’s home were “private
papers” pursuant to OCGA § 17-5-21 (a) (5) or (b), and to what extent those
Code provisions provide additional state-law protection over and above that of
the federal Fourth Amendment, was not raised in the trial court or the Court
of Appeals. See generally Brogdon v. State, 287 Ga. 530, 534 (2) (697 SE2d 211)
(2010) (hospital’s records of medical treatment not “private papers” pursuant
to OCGA § 17-5-21 (a) (5) because not personal property of appellant and not
seized from his possession).

                                      10
v. Rubiano, 244 Ga. 735, 737 (2) (261 SE2d 645) (1979): “The fact

that the police officers seized items not listed in the warrant did not

render the search a general one or make it unlawful.” (Citations and

punctuation omitted.) But the McBee court’s reliance on this

language was misplaced.3

     In Jarvis, this Court reviewed a grant of habeas corpus relief

on the ground of ineffective assistance of trial counsel. The habeas

court had concluded that counsel was deficient in failing to file a

motion to suppress a necklace not described in the search warrant,

but described in the affidavit for the warrant, and “discovered by the

police in plain view during the search.” (Emphasis supplied.) 244

Ga. at 736. The affidavit identified a number of items reportedly

worn or used by the perpetrator, including a distinctive silver

necklace, but the necklace was omitted from the search warrant

itself. See id. Jarvis’ trial counsel testified at the habeas hearing

that the omission of the necklace from the warrant “was an


     3 The McBee court also relied upon Brown v. State, 187 Ga. App. 714, 715
(371 SE2d 257) (1988). McBee, 228 Ga. App. at 21 (3). Brown, however, did not
rely upon or even mention the question at issue here.
                                     11
inadvertent ‘typo’” by the secretary who prepared both the warrant

and the affidavit. Id. at 738 (2). In light of that obvious mistake, he

believed a more effective trial tactic was to challenge the importance

of the necklace in questioning the police witness, given its omission

from the search warrant. We held that under those circumstances,

the habeas court erred in finding counsel ineffective. See id. Nothing

in Jarvis’ narrow ineffectiveness holding in that habeas case

suggested the expansive interpretation adopted by the Court of

Appeals in McBee.

     The Court of Appeals, however, has continued to rely upon

McBee and Walsh to apply an incorrect “relevance” standard rather

than the correct plain view analysis. In addition, other decisions of

the Court of Appeals repeat this misstatement of the law, even while

they acknowledge the plain view doctrine. For example, in Allison,

the appellant contended that three items seized by sheriff’s deputies

were outside the scope of the search warrant. See 299 Ga. App. at

545 (1). The Court of Appeals specifically noted and applied the

requirement that the items in question be in plain view, but also

                                  12
cited Walsh for the proposition that “police officers are not compelled

to overlook relevant evidence simply because it is not listed in the

search warrant.” Id. Similarly, in Smith v. State, 274 Ga. App. 106

(616 SE2d 868) (2005), the Court of Appeals cited and relied upon

the plain view doctrine, see id. at 110 (4), but then cited McBee to

hold that “[t]he fact that the police officers seized items not listed in

the warrant did not render the search a general one or make it

unlawful.” (Citations and punctuation omitted.) Id. at 111 (4).

     In sum, the Court of Appeals has erred in considering the

relevance of evidence alone as justifying its seizure outside the scope

of a search warrant, without considering whether the requirements

of the plain view doctrine have been met. We therefore overrule

McBee, Walsh, and their progeny, to the extent those decisions

suggest that relevance alone is a sufficient basis to seize items

beyond the scope of a search warrant. And because the trial court

here relied upon Walsh, determining only that the evidence in

question was relevant, it erred.

     Because the trial court did not apply the correct legal standard,

                                   13
it should have an opportunity to rule again on George’s motion to

suppress, applying the correct legal standard to the existing record.

See Reaves, 284 Ga. at 237-238 (1) (on interim review, vacating and

remanding case for trial court to apply correct plain error standard).

See also Welbon v. State, 301 Ga. 106, 110-111 (2) (799 SE2d 793)

(2017) (on appeal of conviction, remanding case for trial court to

apply correct legal standard on motion to suppress appellant’s

statement to police detective).

     Accordingly, we vacate the Court of Appeals’ opinion and

remand the case to that court with instructions for it to vacate the

trial court’s order on George’s motion for new trial and remand the

case to the trial court with direction to reconsider the motion

consistent with the law set forth in this opinion.

      Judgment vacated in part, and case remanded with direction.
All the Justices concur.




                                  14